DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 20 - 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nunes (US Publication Number 2006/0047735) in view of Chitkara et al. (US Publication Number 2006/0053112, hereinafter "Chitkara").

4.	As per claims 20, 33, 39, Nunes teaches a method of generating a decoupled output stream in a computing system, comprising: a) providing a plurality of input streams of input values including: a. a pseudorandom input stream (random stream, xi...xi-m, figure 1) of pseudorandom values derived from a pseudorandom function (formation of random value stream paragraph 40, square roots of the first nine prime numbers and pi); and b. a non-random input stream of non-random values (14, figure 2); b) providing an edit stream (instruction stream, figure 2, 16 values in table) of uncertain random values that are not pseudorandom values (paragraph 41, selecting a value from the stream) and that are decoupled from raw values from a data pool of uncertain data (transforming according to figure 1, multiplier, 18, paragraph 41). 

	However Chitkara teaches c) providing a random edit process functionally coupled to the input stream(s) and to the edit stream (paragraph 84, random functionality coupled to stream); 6App. No.: 14/932,677 Docket No.: 3671.2.1 CIPCP d) editing the input stream(s) by operation of the random edit process according to instructions from the edit stream that perform nondestructive insert (paragraph 77, editing stream operation) operations such that the edited stream is larger than the non-random input stream (figure 2, 201, paragraphs 60 and 63, comparison of stream), thereby producing an edited stream (paragraph 85) that is decoupled from the input values of the input stream(s) (paragraph 64 – 66, decoupling functionality); and e) outputting the edited stream as an output stream that is decoupled from the input stream(s) (paragraph 61, stream generation).
Nunes and Chitkara are analogous art because they are from the same field of endeavor of data handling.
It would have been obvious to one of ordinary skill in the art at the time of Applicant's invention, having the teachings of Nunes and Chitkara before him or her, to modify data mechanism of Nunes to include the modules/transforms of Chitkara because it would enhance data integrity.  One of ordinary skill would be motivated to 

5.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claims 21 and 36, Chitkara teaches a method wherein the input values of at least one of the input stream(s) are random values (paragraph 46 using random values).  

6.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claims 22 and 37, Chitkara teaches a method, wherein the input values of at least one of the input streams are not random values (paragraph 133 nonrandom padding).  

7.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claims 23 and 38, Chitkara teaches a method, wherein the step of editing the input stream(s) by operation of the random edit process includes only replacement edits such that the edited stream not larger than a largest input stream (figure 1, xi-1 functions as a domain value, with xi-1 is a random domain index). 3yApp. No.: 14/932,677 Docket No.: 3671.21 CIPCP  

8.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claims 24 and 35, Chitkara teaches a method, wherein the step of providing one or more input stream(s) includes providing a plurality of input streams that have differentiated cycle lengths with respect to each other (paragraph 121 varying lengths utilized).  


10.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claim 26, Chitkara teaches a method, wherein the random edit process includes a logical operator selected from the group of logical operators consisting of OR, AND, and XOR, and wherein the logical operator operates on at least a pair of input streams (paragraph 66).  

11.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claim 27, Chitkara teaches a method, wherein the random edit process includes a unary editor selected from the group of unary editors consisting of a NOT operator, and a bitwise rotator (paragraph 59).  

12.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claim 28, Chitkara teaches a method, wherein the random edit process includes a math operation (paragraph 63).  

13.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claim 29, Chitkara teaches a method, wherein the random edit process includes random addressing to write and read data values to and from a memory data pool (paragraph 95, read/write function).


15.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claim 31, Chitkara teaches a method, wherein the input values of at least one of the input stream are pseudorandom values from a pseudorandom function (paragraph 130).  

16.	Nunes modified by the teachings of Chitkara as seen in claim 1 above, as per claims 32 and 34, Chitkara teaches a method, wherein the step of providing an edit stream of uncertain values includes decoupling raw uncertain data from a raw data pool (paragraph 95).

Response to Arguments
17.	Applicant’s arguments with respect to claims 20 – 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184